PER CURIAM:
This court approved the award by the district court of attorneys’ fees and costs in Thornberry v. Delta Air Lines, Inc., 676 F.2d 1240 (1982).
The Supreme Court on May 31, 1983 granted a petition for writ of certiorari, - U.S. -, 103 S.Ct. 2421, 77 L.Ed.2d 1311 (1983). The judgment was vacated and the case was remanded to this court for further consideration in light of Hensley v. Eckerhart, 461 U.S. -, 103 S.Ct. 1933, 76 L.Ed.2d 40 (1983).
Upon due consideration, the judgments of the district court with regard to attorney fees and costs are vacated and the cases are remanded to the district court for further consideration in accordance with the mandate of the Supreme Court.